Exhibit 21.1 Entity Name Domestic Jurisdiction C-DON Partnership Pennsylvania Citizens Capital Ventures Corp. Delaware Citizens Directory Services Company L.L.C. Delaware Citizens Louisiana Accounting Company Delaware Citizens Mohave Cellular Company Delaware Citizens NEWCOM Company Delaware Citizens NEWTEL, LLC Delaware Citizens Pennsylvania Company LLC Delaware Citizens SERP Administration Company Delaware Citizens Telecom Services Company L.L.C. Delaware Citizens Telecommunications Company of California Inc. California Citizens Telecommunications Company of Idaho Delaware Citizens Telecommunications Company of Illinois Illinois Citizens Telecommunications Company of Minnesota, LLC Delaware Citizens Telecommunications Company of Montana Delaware Citizens Telecommunications Company of Nebraska Delaware Citizens Telecommunications Company of Nebraska LLC Delaware Citizens Telecommunications Company of Nevada Nevada Citizens Telecommunications Company of New York, Inc. New York Citizens Telecommunications Company of Oregon Delaware Citizens Telecommunications Company of Tennessee L.L.C. Delaware Citizens Telecommunications Company of the Volunteer State LLC Delaware Citizens Telecommunications Company of the White Mountains, Inc. Delaware Citizens Telecommunications Company of Utah Delaware Citizens Telecommunications Company of West Virginia West Virginia Citizens Utilities Capital L.P. Delaware Citizens Utilities Rural Company, Inc. Delaware Commonwealth Communication, LLC Delaware Commonwealth Telephone Company LLC Pennsylvania Commonwealth Telephone Enterprises LLC Pennsylvania Commonwealth Telephone Enterprises, LLC Delaware Commonwealth Telephone Management Services, Inc. Pennsylvania Conference-Call USA, LLC Delaware CTE Delaware Holdings, LLC Delaware CTE Holdings, Inc. Pennsylvania CTE Services, Inc. Pennsylvania CTE Telecom, LLC Pennsylvania CTSI, LLC Pennsylvania CU Capital LLC Delaware CU Wireless Company LLC Delaware Electric Lightwave NY, LLC Delaware Evans Telephone Holdings, Inc. Delaware Fairmount Cellular LLC Georgia Frontier Cable of Wisconsin LLC Wisconsin Frontier Communications - Midland, Inc. Illinois Frontier Communications - Prairie, Inc. Illinois Frontier Communications - Schuyler, Inc. Illinois Frontier Communications - St. Croix LLC Wisconsin Frontier Communications Corporate Services Inc. Delaware Frontier Communications Corporation Delaware Frontier Communications ILEC Holdings Inc. Delaware Frontier Communications Northwest Inc. Washington Frontier Communications of Alabama, LLC Alabama Frontier Communications of America, Inc. Delaware Frontier Communications of AuSable Valley, Inc. New York Frontier Communications of Breezewood, LLC Pennsylvania Frontier Communications of Canton, LLC Pennsylvania Frontier Communications of DePue, Inc. Illinois Frontier Communications of Fairmount LLC Georgia Frontier Communications of Georgia LLC Georgia Frontier Communications of Illinois, Inc. Illinois Frontier Communications of Indiana LLC Indiana Frontier Communications of Iowa, LLC Iowa Frontier Communications of Lakeside, Inc. Illinois Frontier Communications of Lakewood, LLC Pennsylvania Frontier Communications of Lamar County, LLC Alabama Frontier Communications of Michigan, Inc. Michigan Frontier Communications of Minnesota, Inc. Minnesota Frontier Communications of Mississippi LLC Mississippi Frontier Communications of Mondovi LLC Wisconsin Frontier Communications of Mt. Pulaski, Inc. Illinois Frontier Communications of New York, Inc. New York Frontier Communications of Orion, Inc. Illinois Frontier Communications of Oswayo River LLC Pennsylvania Frontier Communications of Pennsylvania, LLC Pennsylvania Frontier Communications of Rochester, Inc. Delaware Frontier Communications of Seneca-Gorham, Inc. New York Frontier Communications of Sylvan Lake, Inc. New York Frontier Communications of the Carolinas Inc. Delaware Frontier Communications of the South, LLC Alabama Frontier Communications of the Southwest Inc. Delaware Frontier Communications of Thorntown LLC Indiana Frontier Communications of Virginia, Inc. Virginia Frontier Communications of Viroqua LLC Wisconsin Frontier Communications of Wisconsin LLC Wisconsin Frontier Communications Online and Long Distance Inc. Delaware Frontier Communications Services Inc. Arizona Frontier Communications West Coast Inc. California Frontier Directory Services Company, LLC Delaware Frontier InfoServices Inc. Delaware Frontier Midstates Inc. Georgia Frontier Mobile LLC Delaware Frontier North Inc. Wisconsin Frontier Security Company Delaware Frontier Subsidiary Telco LLC Delaware Frontier TechServ, Inc. Delaware Frontier Telephone of Rochester, Inc. New York Frontier West Virginia Inc. West Virginia GVN Services California Mohave Cellular Limited Partnership Delaware Navajo Communications Company, Inc. New Mexico NCC Systems, Inc. Texas Ogden Telephone Company New York Phone Trends, Inc. New York Rhinelander Telecommunications, LLC Wisconsin Rhinelander Telephone LLC Wisconsin Rib Lake Cellular for Wisconsin RSA#3, Inc. Wisconsin Rib Lake Telecom, Inc. Wisconsin T.M.H., Inc. Delaware
